Citation Nr: 1119214	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  In June 2007, the Veteran and his wife testified at a hearing at the RO before a Decision Review Officer.  In August 2008, they testified at the RO before the undersigned Veterans Law Judge.  Transcripts from both hearings are of record.  

This case was previously before the Board in October 2008 at which time the issue on appeal was remanded for additional development.  The development requested by the Board, i.e., requesting additional information and records regarding pertinent psychiatric treatment, as well as affording the Veteran a new PTSD examination, has been accomplished.  Thus, the directives of the Board's October 2008 remand have been substantially complied with.  The matter is once again before the Board.

The Board observes that although the Veteran is claiming entitlement to service connection for PTSD, records in the claims file indicate that he has also been diagnosed as having other psychiatric disabilities.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that the Board must broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on the title page of this decision reflects the expanded issue on appeal as a result of the Clemons decision.  Moreover, as the December 2006 rating decision itself as well as the February 2010 Supplemental Statement of the Case discusses the etiology of other psychiatric diagnoses, the Veteran is not prejudiced by the Board proceeding with addressing this newly expanded issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has PTSD.

2.  The Veteran was not diagnosed as having psychiatric diagnoses until many years after service, and the preponderance of the evidence is against a nexus between such disabilities, variously diagnosed as depression, adjustment disorder with depressed mood and dysthymic disorder, and the Veteran's active duty service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the Veteran was sent a VCAA letter regarding the issue on appeal in July 2006 which was prior to the adverse rating decision on appeals in December 2006.  Thus, the requirements of Pelegrini have been satisfied.  

The Board finds that VA has fulfilled its duty to notify the appellant in this case.  The record reflects that through various letters, to include the July 2006 letter noted above, as well as a November 2008 letter, VA has notified the appellant of the evidence and information needed to substantiate the current claim, the information he should provide to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence and information on his behalf, and the evidence that the appellant should submit if he did not desire VA to obtain the evidence on his behalf.  In these letters, VA specifically informed the appellant of the current status of his claim and of the evidence already of record in support of the claims, and of what the evidence must show in order to support the claim.  The appellant was also asked to inform VA of any additional evidence or information which he thought would support his claim, so that the RO could attempt to obtain this additional evidence for him.  Since the purpose of the VCAA notice provisions has clearly been served in this case, a remand as to this issue would only result in the unnecessary imposition of additional burdens on VA with no benefits to be derived for the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the instant claim, the appellant was provided with notice of the effective date and disability rating elements in the July 2006 letter.  

The Board finds that all necessary assistance has been provided to the appellant.  Relevant private and VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran was also afforded VA examinations in conjunction with this appeal, August 2006 and January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as the reports are predicated on a full reading of the claims file, provides rationale for the opinions, and relies on and cites to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In sum, neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the present claim, and the Board is also unaware of any such outstanding evidence or information.  In fact, the appellant stated in writing in March 2010 that he had no other information or evidence to submit.  Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Facts

The Veteran's service personnel records show that his active duty service included a tour of duty in the Republic of Vietnam, and his military occupational specialty was that of a helicopter mechanic.  These records also show that he was awarded a decoration indicative of combat, the Purple Heart.  

The Veteran's service treatment records are devoid of complaints or treatment of a psychiatric nature.  They show that he was involved in a helicopter crash in September 1969.  They also show that he had a normal clinical psychiatric evaluation at his separation examination in May 1971.

In June 1971, the Veteran filed a claim of entitlement to service connection for a disability not of a psychiatric nature.  

On file is a May 2002 VA outpatient clinic record noting that it was the Veteran's first visit to the VA healthcare system.  He reported having received treatment from private doctors for nonpsychiatric ailments.  He also reported at this time that he lacked energy and frequently had symptoms consistent with depression and anxiety.  He was assessed as having depression and anxiety and was noted to be considering taking Paxil as well as a referral to a VA based psychologist or psychiatrist.  

A VA outpatient annual examination report of September 2003 includes the Veteran's report that he had seen combat and that he gets nightmares and some flashbacks.  He said he had not sought any traditional PTSD groups at that facility and was not certain if he was ready to pursue any type of counseling for PTSD.  He was assessed as having depression and was advised to continue taking Nefazodone, 50 mg daily and Klonopin, 2 mg q.h.s.  

The Veteran was seen at a VA outpatient clinic in March 2005 for a 12-month evaluation and management of disabilities not of a psychiatric nature.  At this evaluation the Veteran was assessed as having depression.  The Veteran reportedly denied abnormal effects on his daily life with his mood and refused at that time any medical treatment or counseling.  Additional VA records in March 2005 show that the Veteran had a positive screen for mood disorder and PTSD.

A March 2006 outpatient note shows that the Veteran tested positive on a PTSD screen by answering "yes" to 3 out of 4 questions he was asked.  

Psychiatric notes from a nurse practitioner in April 2006 and May 2006 show that the Veteran was more stressed with financial problems related to the slow start of his home computer business.  They also note that the Veteran remained depressed and anxious and reported poor sleep with disturbing dreams and frequent awakenings often related to his military experience on helicopter crew in Vietnam.  

A May 2006 initial evaluation note shows that the Veteran presented to the VA clinic for evaluation of depressive symptoms.  The Veteran reported increased symptoms of sleep disturbance with recurring dreams over the past year.  He also reported getting 4 to 5 hours of sleep per night with frequent awakenings due to the dreams.  The note indicates that the Veteran attributed the start of his difficulties to events over the past year, including the publication of a book entitled Low Level Hell which recounts some of the Veteran's combat missions in Vietnam.  The Veteran also reported intrusive memories of Vietnam and becoming quite emotional while watching TV combat shows.  He said he felt anxious in large groups and avoided loud noises.  She said he was shot down on three occasions in Vietnam and was frequently engaged in shooting the enemy.  He said that he did have some intrusive symptoms and dreams after serving in Vietnam, but over the years he was not troubled by these sufficiently to cause difficulties.  He also said that he currently has been more troubled by these in the past year, but not to the extent of it interfering with his capacity to perform his work.  He added that he experienced initial success with embarking on a small business venture involving computer service, but that business had recently diminished in the past year and he had great concerns about whether he would succeed financially.  The examiner diagnosed the Veteran as having adjustment disorder with mood disturbance, rule out PTSD of late recurrence, though this is somewhat doubtful, rule out malingering, rule out major depression, dysthymia.  He also reported that the precipitating stress was moderately severe due to failing business and difficult financial situation.  He added said that he suspected the Veteran's symptoms were due to life events rather than contributing to his business problems. 

In June 2006, the Veteran filed a claim of entitlement to service connection for PTSD.

The Veteran submitted a statement in August 2006 wherein he reported that he had been part of the "Hunter-Killer Team" and that his helicopter had been shot down in September 1969.  He also said that he had "17 personal kills".  He said that he was able to go some days with no problems, but other days everything came back to him very real to life.  He said he cried at times for no reason, had very bad dreams, and had a lot of flashbacks.  In regard to killing the enemy, the Veteran stated that "I came to enjoy shooting them a little at a time...seeing the look on their face, in so much in pain, the joy that I got form (sp) that was pure pleasure".  

The Veteran's reported stressors as noted on an August 2006 VA PTSD examination report included flying in helicopters with the "hunter-killer team" where he was trained to draw fire from the enemy by flying very low.  The Veteran also reported that he began getting into "one-on-one personal kills" which apparently involved shooting the enemy from the air.  When asked by the examiner if there was a particular incident that he found stressful or traumatic, the Veteran said no.  The Veteran also reported crash landing in September 1969 after his helicopter was shot down, as well as two other incidents where his helicopter had been shot down, but did not crash.  He reported that following a shoulder injury in 1994, he was "reeducated" in 1996 as a computer sales technician.  He said that he was employed in this capacity from 1996 to 2005, and began his own business in March 2005.  Records were noted as showing that the Veteran was experiencing increased stress related to a slowing down in his business.  He did not report any loss of time or decreased productivity for psychiatric reasons.  The Veteran further reported being married to his wife since 1971 and he said he had two young adult children.  He reported that his current symptoms included daily "reoccurrences" of taking off in his helicopter and thoughts of the "personal kills" he did.  He also reported problems with dreams related to service four to five times a week.  

Psychometric testing was conducted during the August 2006 examination.  In assessing whether the Veteran had PTSD, the examiner stated that the Veteran did not meet DSM-IV criteria for a diagnosis of PTSD, either in terms of meeting both sections of criterion A or presenting with a full constellation of symptoms necessary for this diagnosis.  He pointed out that the most significant stressor that the Veteran reported was being a member of the "hunter-kill teams" that involved "personal kills".  However, the examiner noted that this stressor was not accompanied by intense fear, helplessness or horror, rather, the examiner noted that as was indicated by the Veteran's written narrative, the Veteran described enjoying these experiences and deriving pleasure from them.  The examiner diagnosed the Veteran as having adjustment disorder with depressed mood, mild (unrelated to military service time).

VA individual therapy mental health notes in December 2006 and January 2007, from Dr. D., contain an impression of adjustment disorder with depressed mood, rule out dysthymia, and chronic PTSD symptoms.

In February 2007, the Veteran underwent an initial evaluation by the PTSD clinical team at the request of his treating physician, Dr. D.  The evaluation was conducted by a psychologist and included psychological testing.  The Veteran presented documentation from a book entitled Low Level Hell.  His reported stressors included experiencing a number of combat events including being attacked or ambushed, receiving incoming rocket fire, receiving small arms fire, shooting at or directing fire at the enemy, experiencing a close call, being injured, being responsible for the deaths of enemy combatants, seeing dead bodies or human remains, seeing seriously injured Allies or enemy, knowing people who were killed or injured and having a buddy shot nearby.  He also reported being shot down on three separate occasions.  The examiner noted that the Veteran enjoyed seeing the Vietnamese in pain and that although he had 17 kills, he was still bothered that he had not been able to get an 18th kill.  The examiner remarked that the Veteran's reported "cruel and inhumane treatment of the enemy" was an "atypical presentation for veterans involved in combat in Vietnam".  Regarding a PTSD assessment, the examiner remarked that on the basis of all objective measures and the Veteran's clinical presentation during the evaluation, the Veteran did not appear to have symptoms consistent with PTSD.  He diagnosed the Veteran as having dysthymic disorder; rule out anxiety disorder, not otherwise specified; rule out malingering; rule out antisocial personality disorder.  The examiner recommended that the Veteran undergo additional psychological testing to determine the more accurate treatment diagnosis as his symptom presentation was atypical for Vietnam Combat Veterans.  

A VA individual therapy mental health note in April 2007, from Dr. D., contains an impression of adjustment disorder with depressed mood, rule out dysthymia, and chronic PTSD symptoms.

A VA psychological test report of April 2007 states that test results and interview data indicated that the Veteran was over-reporting his current level of distress, making it quite difficult to ascertain which symptoms to target in treatment.  The Veteran was diagnosed as having dysthymic disorder, rule out conversion disorder, and schizoid personality disorder.  

On file is a May 2007 private record from Sunrise Counseling and Consulting by a retired Lieutenant Colonel in the United States Marine Corps, D. W. J, MA, LPC, CSAT.  This counselor stated that he accomplished an initial intake interview assessment of the Veteran in March 2007.  He said that recent research "seems to indicate" that PTSD cases among Vietnam veterans were re-emergent at a disturbing rate and that the Veteran was a classic example of this "phenomenon".  He asked that favorable consideration be given to continuing the Veteran's evaluation for chronic PTSD in light of the recent research indicating the re-emergence of PTSD in Vietnam veterans who previously may not have " 'fit' traditional diagnostic criteria".   

The Veteran testified before a Decision Review Officer in June 2007 that he was first treated for PTSD approximately one and a half years earlier.  He said he was no longer on antidepressants as this medication only made him worse.  He said he experienced a considerable amount of flashbacks, with the worst involving a fire fight which occurred while he slept.  He also reported having nightmares.  When asked if his doctor had gotten into any intense therapy or discussion of PTSD with him, the Veteran denied this.  Instead, he said that the doctor was more concerned with trying to get him on some medication to help the depression.

The Veteran testified at a Board hearing in August 2008 that he served as a helicopter crew chief and door gunner in Vietnam.  He said he received the Purple Heart when his helicopter was shot down a third time and he was hit in the leg.  He said that his treating physician, Dr. D., told him that he had chronic PTSD and he saw him every month.  He also said that a private counselor that he had seen had sent in a letter of support dated in May 2007.

In January 2010, the Veteran underwent another VA PTSD examination.  The examiner noted that with the exception of sleep problems, the Veteran denied or did not report any other significant symptoms of PTSD.  The Veteran reported that his sleep problems began 4 or 5 years after service.  The Veteran also reported episodic nightmares involving Vietnam and occasional intrusive thoughts when alone.  He also reported a history of irritability, but said his temper had significantly improved over the past year.  Psychological testing placed the Veteran in the moderate range for depression as well as endorsing numerous symptoms in the mild range consistent with chronic low level depression.  The examiner said that consistent with the Veteran's report of few PTSD symptoms, he obtained a score of 105 on the Mississippi Scale for Combat-Related PTSD.  He said this score was below the threshold for clinically significant symptoms of PTSD.  He diagnosed the Veteran on Axis I as having dysthymic disorder, unrelated to military history, and no diagnosis on Axis II.  He noted that the Veteran's stressors included lack of consistent employment.  The examiner explained that the Veteran was awarded the Purple Heart Medal and did report the stressful events of being shot down and experiencing physical injury, which was consistent with criterion A stressor.  However, he said that despite this, the Veteran reported minimal symptoms of PTSD other than occasional nightmares and history of sleep impairment.  He said that further, the Veteran reported a significant improvement in his sleep over the past year with his current psychotropic medication.  Thus, the examiner concluded that the Veteran did not meet diagnostic criteria for PTSD due to a lack of required symptoms for PTSD, consistent with his subthreshold score on psychometric testing.  Rather, he said the Veteran met the diagnostic criteria for dysthymic disorder which was unrelated to his military service.  

III.  Analysis

Pertinent Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Discussion

In this case, the Veteran asserts that he suffers from PTSD as a result of stressful events in service.

After considering the evidence of record in light of the governing criteria, the Board finds that the first essential element for establishing service connection for PTSD - a diagnosis of PTSD - has not been met.

The record shows no diagnosis of PTSD either in or following service.  His service treatment records are devoid of any psychiatric complaints or treatment.  Although the record contains evidence indicating the possibility that the Veteran had PTSD, to include positive PTSD screens in 2005 and 2006, a diagnosis of rule out PTSD in May 2006 (although the examiner noted that this was doubtful), and individual therapy mental health notes in 2006 and 2007 assessing the Veteran as having PTSD symptoms, further psychiatric assessment shows that the Veteran does not have PTSD.  In this regard, the Veteran was examined by two VA psychiatric examiners, in August 2006 and January 2010, as well as a VA psychologist in 2007, all of whom found that the Veteran did not meet the criteria for PTSD.  The VA examiner in May 2006 stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, either in terms of meeting both sections of criterion A or presenting with a full constellation of symptoms necessary for this diagnosis.  The February 2007 VA psychologist stated that on the basis of all objective measures and the Veteran's clinical presentation during the evaluation, he did not appear to have symptoms consistent with PTSD.  Also, the January 2010 VA examiner noted that the Veteran reported minimal symptoms of PTSD other than occasional nightmares and history of sleep impairment.  He went on to opine that the Veteran did not meet the diagnostic criteria for PTSD due to lack of required symptoms for PTSD, consistent with his subthreshold score on psychometric testing.  

While consideration has been given to the report from counselor D.W.J. of Sunrise Counseling and Consulting requesting that additional consideration be given to continuing the Veteran's evaluation for chronic PTSD, he seems to be relying on recent research which he says "seems to indicate" that PTSD cases among Vietnam veterans were re-emerging at an alarming rate, while also acknowledging that this is occurring in veterans who may not have " 'fit' traditional diagnostic criteria".  However, VA regulation as noted above requires a PTSD diagnosis that conforms to DSM-IV.  See 38 C.F.R. § 3.303(f); 4.125(a).  Accordingly, the Board finds that the weight of medical evidence as outlined above, namely the August 2006, February 2007 and January 2010 VA examination reports, show that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.   

The Board has not overlooked the Veteran's statements to the effect that he has PTSD due to stressors in service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than the lay assertions with respect to medical diagnoses and/or etiology thereof.

In the absence of medical evidence establishing that the Veteran has PTSD - the disability for which service connection is sought - the Board finds that a critical element to establishing service connection for such disability is lacking.  Consequently, further analysis as to whether the remaining criteria under 38 C.F.R. § 3.304(f) have been met is not warranted.

Notwithstanding the Board's finding above with respect to PTSD, postservice medical records show that the Veteran has been diagnosed after service as having various psychiatric disabilities, to include depression, anxiety, adjustment disorder with depressed mood, and dysthymic disorder.  The earliest indication of a postservice psychiatric disability is found in a May 2002 VA outpatient record which notes that it was the Veteran's first visit to the VA healthcare system.  This record diagnosed the Veteran as having symptoms consistent with depression and anxiety.  Thus, as the Veteran was neither diagnosed as having a psychiatric disorder in service or for many years after service, service connection under 38 C.F.R. § 3.303(a), (b) is not warranted.  In specific regard to establishing service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran does not really contend that he has had continuous psychiatric symptomatology since service.  Rather, he reported at the January 2010 VA examination that his sleep problems, which is his predominant symptom, began four or five years after service.

Regarding establishing a medical nexus between the Veteran's postservice psychiatric diagnoses and service, there is simply no medical evidence that links these diagnoses to service.  In fact, the only evidence addressing this point militates against the Veteran's claim.  In this regard, both the August 2006 VA examiner who diagnosed the Veteran as having adjustment disorder with depressed mood and the January 2010 VA examiner who diagnosed the Veteran as having dysthymic disorder, specified that these disabilities were unrelated to the Veteran's military service.  Both of these examiners considered in detail the Veteran's reported stressors in service.  

For the foregoing reasons, the claim of entitlement to service connection for a psychiatric disability, to include PTSD, must be denied.  Because the competent evidence neither supports the claim, nor places the evidence both for and against the 

claim in relative equipoise, the benefit-of-the-doubt doctrine is not applicable in the adjudication of this claim.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


